 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 1 of 7 PageID: 1



E. Evans Wohlforth, Jr., Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
(973) 596-4879
Attorneys for Defendant
Cigna Health and Life Insurance Company

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 GREGORY RAUSCHER, M.D.,                        Civil Action No. 2:20-cv-2766

                             Plaintiff,         Document electronically filed
         -v.-

 CIGNA HEALTH AND LIFE INSURANCE
                                                       NOTICE OF REMOVAL
 COMPANY,

                            Defendant.          [Previously pending in the Superior Court of
                                                New Jersey, Law Division: Bergen County,
                                                BER-L-001003-20]



TO:   Clerk of the Court
      United States District Court
      District of New Jersey
      Martin Luther King Jr. Federal Bldg.
      & U.S. Courthouse
      50 Walnut Street
      Newark, New Jersey 07101

      Michael Gottlieb, Esq.
      SCHWARTZ SLADKUS REICH GREENBERG ATLAS LLP
      444 Madison Avenue
      New York, New York 10022
      (212) 743-7054
      Attorneys for Plaintiff
      Gregory Rauscher, M.D.

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 (a), (c) and 1446, defendant

Cigna Health and Life Insurance Company (“CHLIC” or “Defendant”), through its attorneys
    Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 2 of 7 PageID: 2



Gibbons P.C., hereby files this Notice of Removal to remove the above-captioned civil action, and

all claims and causes of action therein, from the Superior Court of New Jersey, Law Division,

Bergen County, to the United States District Court for the District of New Jersey. For the reasons

stated below, removal of this action is proper because in the Verified Complaint, Plaintiff alleges

CHLIC failed to pay the appropriate reimbursement amounts for medical services rendered under

an employer-sponsored health-benefits plan governed by the Employee Retirement Income

Security Act, 29 U.S.C. § 1001, et seq. (“ERISA”). As to any cause of action not subject to this

Court’s original jurisdiction under 28 U.S.C. § 1331, this Court also has supplemental jurisdiction

under 28 U.S.C. §§ 1367 and 1441(c).


                                I.   PROCEEDINGS TO DATE

        1.     A lawsuit styled Gregory Rauscher v. Cigna Health and Life Insurance Company,

was filed on February 11, 2020, in the Superior Court of New Jersey, Law Division, Bergen County

(the “State Court Action”). Plaintiff attempted to serve the Complaint on Defendant by personal

service on February 18, 2020.

        2.     Attached hereto as Exhibit A are copies of all process, pleadings, and orders

received by Defendant relating to the state court action, consisting at this time of: (a) Summons;

(b) Complaint; (c) Civil Case Information Statement; and (d) Track Assignment Notice.1

                             II.     PLAINTIFF’S COMPLAINT

        3.     Plaintiff alleges he is a New Jersey medical practitioner registered to do business

in the State of New Jersey. See Ex. A, Compl. ¶ 1.




1
 Recitation in this Notice of Removal of certain allegations in the pleadings in this matter is not
an admission of the truth thereof. Defendant does not waive, and hereby expressly reserves, all
rights, privileges, and defenses in this matter.
                                                 2
 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 3 of 7 PageID: 3



        4.      Plaintiff alleges Defendant is “engaged in providing and/or administering health

care plans or policies in the state of New Jersey.” Id. ¶ 2.

        5.      Plaintiff further alleges that on July 19, 2018, he “performed surgical treatment on

Nicholas D. (“Patient”).” Id. ¶ 3.

        6.      Plaintiff alleges that “at the time of his treatment, Patient was beneficiary of an

employer-based health insurance plan for which Defendant served as claims administrator.” Id. ¶

4.

        7.      Plaintiff alleges that “Patient was entitled to insurance coverage for Plaintiff’s

treatment under which his liability for Plaintiff’s treatment would be limited to the cost-sharing

that would apply had the treatment been performed by an in-network doctor.” Id. ¶ 8.

        8.      Patient alleges that he “assigned his applicable health insurance rights and benefits

to Plaintiff.” Id. ¶ 9.

        9.      Plaintiff further alleges that he treated Patient. Id. ¶ 10. In connection with these

services, “Plaintiff submitted a medical bill to Defendant for performed treatment in the total

amount of $167,950.00.” Id.

        10.     Plaintiff alleges Defendant issued an explanation of benefits on or around October

11, 2018, in which $5,087.04 of Plaintiff’s charges were covered, of which $3,432.78 was paid by

Defendant, $1,471.18 was attributed to Patient’s coinsurance liability, and $183.08 was attributed

to Patient’s co-pay liability. Id. ¶ 11.

        11.     Plaintiff’s further alleges that he submitted an internal appeal to Defendant on or

around February 5, 2019, which challenged Defendant’s payment determination.          Id. ¶ 13.

        12.     Plaintiff alleges that on or around May 31, 2019, Defendant issued an appeal

response stating that it would provide additional coverage for Plaintiff’s treatment. Id. ¶ 14.


                                                  3
 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 4 of 7 PageID: 4



          13.    Plaintiff alleges that on or around June 13, 2019, “Defendant issued an explanation

of benefits indicating that the covered amount for Patient’s treatment remained $5,087.04.” Id. at

¶ 15.

          14.    The Complaint purports to allege one count for breach of contract, for which

Plaintiff claims it has standing based on an assignment of benefits obtained by Plaintiff from

Patient. According to Plaintiff, he is “entitled to recover benefits due to Patient under his

applicable insurance benefits plan administered by Defendant.” Id. ¶¶ 24-28. Plaintiff seeks an

order “(A) Directing Defendant to pay Plaintiff $146,737.96; (B) Directing Defendant to pay

Plaintiff all benefits Patient would be entitled to under his insurance plan or policy administered

by Defendant; (C) For compensatory damages and interest; and (D) For costs of suit; and (E) For

such other and further relief as the Court may deem just and equitable.” Id. ¶ 28.

          15.    All of the claims at issue in this matter are covered by health plans provided as an

employee benefit and thus are governed by ERISA. See 29 U.S.C. § 1002(1)(A).

          16.    Because, as detailed below, the Complaint challenges the Defendant’s alleged

failure to pay the appropriate amounts for services pursuant to employee benefit plans subject to

ERISA, this action concerns claims for benefits offered to ERISA plan participants and any and

all claims stated therein are preempted by, governed by, and may be brought exclusively under,

the ERISA statute.

        III.    GROUNDS FOR REMOVAL - FEDERAL QUESTION JURISDICTION

          17.    As described in Part II above, because Plaintiff complains about alleged failures to

reimburse benefits under an ERISA-governed plan, any state-law claims against CHLIC based

upon that alleged failure are completely preempted by ERISA and removable to this Court based

upon its federal-question jurisdiction under 28 U.S.C. § 1331. Plaintiff seeks reimbursement of


                                                  4
 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 5 of 7 PageID: 5



medical benefits issued to the insured through an ERISA-governed policy. Plaintiff has alleged it

is entitled to payment of benefits provided by CHLIC on behalf of the Patient.

       18.     As the United States Supreme Court has repeatedly held, the “carefully integrated

civil enforcement provisions” in Section 502(a) of ERISA, 29 U.S.C. § 1132(a), set forth the

“exclusive” remedies available for the allegedly erroneous denial, non-payment or underpayment

of benefits available under an ERISA-governed health benefits plan. Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 54 (1987).

       19.     Indeed, the exclusivity of ERISA remedies is so strong that it permits removal of

any purported state-law cause of action that amounts to an alternative mechanism for enforcing a

claim to ERISA-governed benefits. See Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63-64

(1987) (the preemptive force of ERISA operates to “convert[]” ordinary state law claims into

federal claims for purposes of the well-pleaded complaint rule); see also Aetna Health, Inc. v.

Davila, 542 U.S. 200, 209 (2004) (holding that “any state-law cause of action that duplicates,

supplements or supplants the ERISA civil enforcement remedy conflicts with the clear

congressional intent to make the ERISA remedy exclusive and is therefore pre-empted”).

       20.     In Davila, two members of ERISA-governed plans asserted state-law claims against

managed care companies seeking damages resulting from injuries allegedly sustained as a result

of the defendants’ decision not to cover treatments recommended by the members’ treating

physicians.   Id. at 204-05. There, the Supreme Court held that the state-law claims were

completely preempted by ERISA and thus removable to federal court, because the defendants’

liability for any damages “would exist here only because of petitioners’ administration of ERISA-

regulated benefit plans,” and thus the defendants’ “potential liability under [state law] in these




                                                5
 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 6 of 7 PageID: 6



cases . . . derives entirely from the particular rights and obligations established by the benefit

plans.” Id. at 213.

       21.     The same is true here because the claim set forth in the Complaint derives solely

from coverage determinations made under the insured’s ERISA-regulated health benefit plans. Id.

Such claims are preempted “no matter how couched.” Pryzbowski v. U.S. Healthcare, Inc., 245

F.3d 266, 273 (3d Cir. 2001). The Complaint is thus preempted by ERISA, and this action is

properly removable to this Court. See Davila, 542 U.S. at 213; see also Pryzbowski, 245 F.3d at

273 (noting that claims challenging the administration of or eligibility for benefits “fall[] within

the scope of § 502(a) and [are] completely preempted”).

                          IV.    SUPPLEMENTAL JURISDICTION

       22.     This Court has supplemental jurisdiction over any non-ERISA causes of action

which may be construed in Plaintiff’s Complaint under 28 U.S.C. §§ 1367 and 1441(c).

                                            V.     VENUE

       23.     The State Court Action was filed in the Superior Court of New Jersey, Law

Division, Bergen County, which is within this judicial district. See 28 U.S.C. § 110. This Court

is thus the proper court for removal under 28 U.S.C. §§ 1441(a), 1446(a).

                                      VI.        TIMELINESS

       24.     Plaintiff attempted to serve Defendant via personal service on February 18, 2020.

       25.     Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446

because 30 days has not passed under Fed. R. Civ. P. 6 since receipt by the Defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

the action or proceeding is based. Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 356

(1999) (holding that proper service under state law triggers the time period for filing of removal).


                                                   6
 Case 2:20-cv-02766-CCC-ESK Document 1 Filed 03/13/20 Page 7 of 7 PageID: 7



                                         VII.     NOTICE

       26.     Defendant will give written notice of the filing of this Notice of Removal to

Plaintiff's counsel of record, as required by 28 U.S.C. § 1446(d), and a copy of this Notice, together

with a Notice of Filing Notice of Removal, attached hereto as Exhibit B, will be filed with the

clerk of the Superior Court of New Jersey, Law Division, Bergen County.

                                        VIII. CONSENT

       27.     As no other defendants are named in the Complaint, consent to this Notice of

Removal is not required by any other party.

                                          CONCLUSION

       28.     This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11,

as required by 28 U.S.C. § 1446(a).

       29.     Based on the foregoing, Defendant respectfully requests that this action proceeds

in this Court as an action properly removed to it.



                                                Respectfully submitted,


 Dated: March 13, 2020                        By: s/ E. Evans Wohlforth, Jr.
        Newark, New Jersey                    E. Evans Wohlforth, Jr., Esq.
                                              GIBBONS P.C.
                                              One Gateway Center
                                              Newark, NJ 07102-5310
                                              Tel: (973) 596-4879
                                              Fax: (973) 639-6486
                                              ewohlforth@gibbonslaw.com
                                              Attorneys for Defendant
                                              Cigna Health and Life Insurance Company




                                                   7
